DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (US 2015/0199010; hereinafter “Coleman”) in view of Fernstrom et al (US 2013/0267794; hereinafter “Fernstrom”) and further in view of Moraleda et al (US 2015/0061938; hereinafter “Moraleda”) and Shpin et al (US 2016/0331279; hereinafter “Shpin”).
Regarding claim 1: Coleman teaches a method (Abstract) comprising: receiving, from a client device (element 100 in Fig. 2), sensor data gathered by one or more sensors of the client device (elements 104, 106 in Fig. 2); processing the gathered sensor data to obtain first extracted features (¶58-60; extract features); applying a trained event detection model to the first extracted features of the processed sensor data, the trained event detection model trained to detect whether the extracted features describe a moving/walking individual (¶138, 168-169; predictive model used to classify extracted features; ¶231; classification corresponds to physical movement); receiving, from the client device, the continuously recorded sensor data gathered by the one or more sensors of the client device, the continuously recorded sensor data capturing movement patterns of the moving individual that are caused by the moving individual continuing to move (¶114, 156, 210; data continuously transmitted); processing the continuously recorded sensor data to obtain second extracted features (¶58-60; extract features); applying a trained classification model to the second extracted features of the continuously recorded sensor data (¶210, 220, 237; patterns can be used for classification); and determining a gender of the moving individual (¶208; features can be derived such as gender).

Coleman teaches the method and elements above but does not explicitly teach:
detecting, based on output from the trained event detection model, that the extracted features describe a walking individual; responsive to detecting that the extracted features describe a walking individual, instructing one or more sensors of the client device to activate and continuously record sensor data; and 
extracted features describe a walking individual based on at least an orientation of the client device and a manner of being held by a user; 
the movement is walking; and wherein the trained classification model is trained using input feature data based on extracted features from continuously recorded sensor data capturing movement patterns of a plurality of walking individuals that are caused by each corresponding walking individual continuing to walk, and on output labels that indicate a gender for each corresponding walking individual; and determining a gender of the walking individual based on the output of the trained classification model.
Fernstrom teaches:
detecting, based on output from the trained event detection model, that the extracted features describe a walking individual; responsive to detecting that the extracted features describe a walking individual, instructing one or more sensors of the client device to activate and continuously record sensor data (¶57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Fernstrom with the invention of Coleman in order to keep power reduced during stationary status, and to then provide more accurate position determination when walking.
Moraleda teaches:
extracted features describe a walking individual based on at least an orientation of the client device and a manner of being held by a user (¶56, 66; mobile device being held in a varying orientation determines a walking motion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Moraleda with the invention of Coleman in order to provide appropriate data collection for training the model.
Shpin teaches:
the movement is walking (¶68); and wherein the trained classification model is trained using input feature data based on extracted features from continuously recorded sensor data capturing movement patterns of a plurality of walking individuals that are caused by each corresponding walking individual continuing to walk, and on output labels that indicate a gender for each corresponding walking individual; and determining a gender of the walking individual based on the output of the trained classification model (¶46, 68; using social behavior model…gender can be determined during walking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shpin with the invention of Coleman in order to provide accurate analysis.

Coleman further teaches:
Regarding claim 2: further comprising: transmitting to the client device, responsive to detecting that the first extracted features describe the walking individual, instructions to continuously record sensor data corresponding to a trigger event (¶52; trigger user; ¶114, 156, 210; data continuously transmitted).
Regarding claim 3: further comprising: providing content to the client device, subsequent to determining the gender of the walking individual, the provided content selected according to the determined gender of the walking individual (¶210; individuals can be alerted to the existence of significant patterns that may be informative for an individual to understand their patterns and help them reach their goals).
Regarding claim 4: further comprising determining one of the walking individual's age or height (¶208; features can be derived such as age and height).
Regarding claim 5: wherein processing the gathered sensor data or processing the continuously recorded sensor data comprises: preprocessing the sensor data (¶57; platform may preprocess data); adjusting the preprocessed sensor data by shifting from a first frame of reference corresponding to the client device to a second frame of reference corresponding to the walking individual (¶50; data may include GPS location which can thus change); and extracting features from the adjusted sensor data (¶142; as location changes, the interpretation of the data can change, where the rules change with location and results displayed).
Regarding claim 6: wherein preprocessing the sensor data comprises: filtering the received sensor data to remove noise (¶57; noise filtering); and normalizing the filtered sensor data based on the sensor of the client device that gathered the sensor data (¶200; preprocessing algorithms used to normalize data).
Regarding claim 7: wherein the features extracted from the adjusted sensor data comprises one or more of: a mean value of the sensor data; a standard deviation value of the sensor data; an average number of samples per gait cycle derived from the sensor data (¶85; averages); a magnitude of the sensor data; a signal energy of the sensor data; and 2932936/36277/FW/9555451.1a distribution of signal power of the sensor data (¶130; signal power).
Regarding claim 8: wherein each of the features extracted from the adjusted sensor data is originally gathered by one of an accelerometer or a gyroscope of the client device (¶319; accelerometer or gyroscope).

Regarding claim 9, Coleman in view of Fernstrom, Moraleda and Shpin teaches the method of claims 1 and 5 but does not explicitly teach:
Regarding claim 9: wherein shifting from a first frame of reference corresponding to the client device to a second frame of reference corresponding to the walking individual comprises: determining a variance of one or more channels in the sensor data; sorting the one or more channels according to their determined variances; and applying a rotation matrix to the one or more channels, the rotation matrix determined based on the first frame of reference corresponding to the client device.
However, the following limitations are rendered obvious in view of what is disclosed by Coleman. In gaming systems, such as one of the implementations used in Coleman in ¶64 and 393, it is inherent that a rotation matrix is involved when a system changes a frame of reference. In a gaming system, a variance of the data can be determined, simply sorting that data and then changing coordinate systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Coleman in order to account for the frame of reference in question.

Regarding claim 11: Coleman teaches a non-transitory computer-readable medium (Abstract) comprising computer program code, the computer program code when executed by a processor of a client device causes the processor to: receive, from a client device (element 100 in Fig. 2), sensor data gathered by one or more sensors of the client device (elements 104, 106 in Fig. 2; ¶48); process the gathered sensor data to obtain extracted features (¶58-60; extract features); apply a trained event detection model to the first extracted features of the processed sensor data, the trained event detection model trained to detect whether the extracted features describe a moving/walking individual (¶138, 168-169; predictive model used to classify extracted features; ¶231; classification corresponds to physical movement); receive, from the client device, the continuously recorded sensor data gathered by the one or more sensors of the client device, the continuously recorded sensor data capturing movement patterns of the moving individual that are caused by the moving individual continuing to move (¶114, 156, 210; data continuously transmitted); process the continuously recorded sensor data to obtain second extracted features (¶58-60; extract features); apply a trained classification model to the second extracted features of the continuously recorded sensor data (¶210, 220, 237; patterns can be used for classification); and determine a gender of the moving individual (¶208; features can be derived such as gender).
Coleman teaches the medium and elements above but does not explicitly teach:
detect, based on output from the trained event detection model, that the extracted features describe a walking individual; responsive to detecting that the extracted features describe a walking individual, instruct one or more sensors of the client device to activate and continuously record sensor data; and
extracted features describe a walking individual based on at least an orientation of the client device and a manner of being held by a user; the movement is walking; and wherein the trained classification model is trained using input feature data based on extracted features from continuously recorded sensor data capturing movement patterns of a plurality of walking individuals that are caused by each corresponding walking individual continuing to walk, and on output labels that indicate a gender for each corresponding walking individual; and determine a gender of the walking individual based on the output of the trained classification model.
Fernstrom teaches:
detect, based on output from the trained event detection model, that the extracted features describe a walking individual; responsive to detecting that the extracted features describe a walking individual, instruct one or more sensors of the client device to activate and continuously record sensor data (¶57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Fernstrom with the invention of Coleman in order to keep power reduced during stationary status, and to then provide more accurate position determination when walking.
Moraleda teaches:
extracted features describe a walking individual based on at least an orientation of the client device and a manner of being held by a user (¶56, 66; mobile device being held in a varying orientation determines a walking motion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Moraleda with the invention of Coleman in order to provide appropriate data collection for training the model.
Shpin teaches:
the movement is walking (¶68); and wherein the trained classification model is trained using input feature data based on extracted features from continuously recorded sensor data capturing movement patterns of a plurality of walking individuals that are caused by each corresponding walking individual continuing to walk, and on output labels that indicate a gender for each corresponding walking individual; and determine a gender of the walking individual based on the output of the trained classification model (¶46, 68; using social behavior model…gender can be determined during walking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shpin with the invention of Coleman in order to provide accurate analysis.

Coleman further teaches:
Regarding claim 12: further comprising computer program code that when executed by the processor of a client device causes the processor to: transmit to the client device, responsive to detection of the extracted features describing the walking individual, instructions to continuously record sensor data corresponding to a trigger event (¶52; trigger user; ¶114, 156, 210; data continuously transmitted).
Regarding claim 13: further comprising computer program code that when executed by the processor of a client device causes the processor to: provide, subsequent to obtaining the gender of the walking individual, content to the client device, the provided content selected according to the obtained gender of the walking individual (¶210; individuals can be alerted to the existence of significant patterns that may be informative for an individual to understand their patterns and help them reach their goals).
Regarding claim 14: further comprising computer program code that when executed by the processor of a client device causes the processor to determine one of the walking individual's age or height (¶208; features can be derived such as age and height).
Regarding claim 15: wherein the computer program code to process the gathered sensor data or the computer program code to 31 32936/36277/FW/9555451.1process continuously recorded sensor data further comprises computer program code that when executed by the processor causes the processor to: preprocess the sensor data (¶57; platform may preprocess data); adjust the preprocessed sensor data by shifting from a first frame of reference corresponding to the client device to a second frame of reference corresponding to the walking individual (¶50; data may include GPS location which can thus change); and extract features from the adjusted sensor data (¶142; as location changes, the interpretation of the data can change, where the rules change with location and results displayed).
Regarding claim 16: wherein the computer program code to preprocess the sensor data comprises computer program code that when executed by the processor causes the processor to: filter the received sensor data to remove noise (¶57; noise filtering); and normalize the filtered sensor data based on the sensor of the client device that gathered the sensor data (¶200; preprocessing algorithms used to normalize data).
Regarding claim 17: wherein the features extracted from the adjusted sensor data comprises one or more of: a mean value of the sensor data; a standard deviation value of the sensor data; an average number of samples per gait cycle derived from the sensor data (¶85; averages); a magnitude of the sensor data; a signal energy of the sensor data; and a distribution of signal power of the sensor data (¶130; signal power).
Regarding claim 18: wherein each of the features extracted from the adjusted sensor data is originally gathered by one of an accelerometer or a gyroscope of the client device (¶319; accelerometer or gyroscope).

Regarding claim 19, Coleman in view of Fernstrom, Moraleda and Shpin teaches the medium of claims 11 and 15 but does not explicitly teach:
Regarding claim 19: wherein the computer program code to shift from a first frame of reference corresponding to the client device to a second frame of reference corresponding to the walking individual further comprises computer program code that when executed by the processor causes the processor to: determine a variance of one or more channels in the sensor data; sort the one or more channels according to their determined variances; and apply a rotation matrix to the one or more channels, the rotation matrix determined based on the first frame of reference corresponding to the client device.
However, the following limitations are rendered obvious in view of what is disclosed by Coleman. In gaming systems, such as one of the implementations used in Coleman in ¶64 and 393, it is inherent that a rotation matrix is involved when a system changes a frame of reference. In a gaming system, a variance of the data can be determined, simply sorting that data and then changing coordinate systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Coleman in order to account for the frame of reference in question.

Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. Applicant argues that the amended limitations of “extracted features describe a walking individual based on at least an orientation of the client device and a manner of being held by a user” overcome the prior art rejection used in the previous Office Action and is not taught or known in the art. However, the Examiner contends that this is well-known in the art, as evidenced in the Moraleda reference in the new grounds of rejection. The Examiner also would point out that what seems to be the novelty and core concept in this application, determining gender using motion-based analysis, is very closely related to, and taught by, the Shpin reference.

Conclusion
Applicant's amendment necessitated the new and updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857